Case 3:14-cr-00385-S Document119 Filed 07/10/20 Page1ofi PagelD 424

United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
UNITED STATES OF AMERICA §
§
v. § CRIM. ACTION NO. 3:14-CR-385-S
§
KENNARD MCGUINNIE (2) §

ORDER ACCEPTING FINDINGS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

The Court referred the request for revocation of Defendant’s Supervised Release to United
States Magistrate Judge Rebecca Rutherford for consideration. The Court has received the Report and
Recommendation of the United States Magistrate Judge pursuant to its order. Defendant having waived
allocution before this Court, as well as his right to object to the Report and Recommendation of the
United States Magistrate Judge, the Court is of the opinion that the findings and conclusions of the
Magistrate Judge are correct.

It is, therefore, ORDERED-~that the Magistrate Judge’s Report and Recommendation is
ADOPTED as the opinion and findings of the Court. It is further ORDERED that the exception to
mandatory revocation be applied, and Defendant be continued on supervised release.

SO ORDERED.

SIGNED July _/O_, 2020.

 

 

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

 

 
